Appeal from a judgment of the Supreme Court at Special Term (Shea, J.), entered October 17, 1979 in Schenectady County, which, in a proceeding pursuant to CPLR article 78, (1) denied petitioner’s application to annul a determintion of respondent, and (2) transferred to this court that portion of the proceeding dealing with the issue of whether respondent’s determination was supported by substantial evidence. The facts of this case are recited in this court’s previous decision in this proceeding (76 AD2d 970), wherein we held that respondent’s action in correcting a betting error committed by petitioner was arbitrary and capricious. This court’s order was reversed by the Court of Appeals (54 NY2d 154) and the matter remitted to us for consideration of the substantial evidence issue not previously addressed. Since there is substantial evidence in the record to support respondent’s determination requiring petitioner to make full payment to holders of certain pari-mutuel tickets, the determination must be upheld. Petitioner concedes that a betting error was made as a result of its own negligence. It further concedes that not all patrons who may have been affected by the error were paid in full. The Court of Appeals, in reversing this court’s order in this case, has instructed us that respondent is vested with the authority to require full payment under the circumstances presented herein. Thus, it cannot be said that respondent’s determination lacked substantial evidence. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Main, Casey and Weiss, JJ., concur.